Citation Nr: 9917100	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-37 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (ASHD), status post coronary 
artery bypass graft (CABG) times three, with hypertension, 
from August 1, 1994 to October 18, 1995.

2.  Entitlement to an evaluation in excess of 60 percent for 
ASHD, status post CABG times three, with hypertension, from 
October 19, 1995 to January 11, 1998.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.

4.  Entitlement to an evaluation in excess of 60 percent for 
ASHD, status post CABG times three, with hypertension, on and 
after January 12, 1998.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1987.

The Board of Veterans' Appeals (Board) notes that in the 
original claim on appeal, the veteran sought a initial rating 
in excess of 30 percent for AHD, status post CABG times 
three, with hypertension, the evaluation of which was 
subsequently increased to 60 percent in a July 1996 rating 
decision, effective from October 19, 1995.  The veteran has 
continued the appeal.

The Board further notes that it has been required to identify 
and address additional issues in connection with the issue of 
entitlement to an increased evaluation for ASHD, status post 
CABG times three, with hypertension, in light of the recent 
case of Fenderson v. West, 12 Vet. App. 119 (1999), and 
because the rating criteria applicable to the veteran's 
service-connected ASHD, status post CABG times three, with 
hypertension, were revised effective January 12, 1998.  See 
38 C.F.R. § 4.104 (1998).  





The issue of entitlement to an evaluation for ASHD, status 
post CABG times three, with hypertension, on and after 
January 12, 1998, has been rendered moot in view of the 
Board's grant of a total rating based on individual 
unemployability due to service-connected disabilities.

The Board further finds that with respect to the additional 
issue separately identified as entitlement to an evaluation 
in excess of 60 percent for ASHD, status post CABG times 
three, with hypertension, from October 19, 1995 to January 
11, 1998, since the regional office (RO) considered only the 
new criteria at the time it most recently addressed 
entitlement to a rating in excess of 60 percent for this 
period in May 1998, the RO is required to consider the older 
criteria for the period of October 19, 1995 to January 11, 
1998 before the Board may review this issue on appeal.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  Consequently, this 
issue will have to be remanded, as also discussed more fully 
below.


FINDINGS OF FACT

1.  For the period of August 1994 to October 1995, AHD, 
status post CABG times three, with hypertension, was 
manifested by symptoms in an unexceptional disability picture 
that did not more nearly approximate a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which precluded more that light manual labor.

2.  The veteran has three years of college and employment 
experience as a real estate salesperson, linguist, and 
dormitory manager.  He last worked full-time in 1993 and did 
not successfully complete a work-study program with the 
Department of Veterans Affairs (VA).






3.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling as to 
preclude substantially gainful employment.

4.  The Board granted a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

5.  There is no longer a controversy regarding the benefit 
sought as the Board decision to grant a total schedular 
rating for compensation purposes on the basis of individual 
unemployability resolves the issue of entitlement to a rating 
in excess of 60 percent or to 100 percent for heart disease; 
nonetheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for ASHD, status post CABG times three, with 
hypertension, for the period of August 1994 to October 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Codes 7017, 
7005 (effective immediately prior to January 12, 1998); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The requirements for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 1991);  38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for ASHD, status 
post CABG times three, with hypertension, 
for the period from August 1, 1994 to 
October 18, 1995.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7017 provided that coronary artery bypass 
(CAB) was to be rated at 100 percent for one year following 
bypass surgery and that thereafter, it was to be rated as 
ASHD with a minimum rating of 30 percent.  

Notes following Diagnostic Code 7017 reflect that authentic 
myocardial insufficiency might be substituted for occlusion 
and that the 100 percent rating for one year following bypass 
surgery would commence after the initial grant of the one-
month total rating assigned under 38 C.F.R. § 4.30 following 
hospital discharge.

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7005 provided a 60 percent evaluation for 
ASHD with a history of acute coronary occlusion or thrombosis 
or substantiated repeated anginal attacks which precluded 
more than light manual labor.  A 100 percent rating required 
recent coronary occlusion or thrombosis or residual findings 
of congestive heart failure, angina on moderate exertion, or 
the inability to engage in more than sedentary employment.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experiences.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).


Factual Background

The history of the subject disability shows that the veteran 
was originally granted service connection for ASHD, status 
post CABG times three, with hypertension, and assigned a 30 
percent rating by the RO in June 1994, effective September 
30, 1993, based on treatment records from Lackland Air Force 
Base (LAFB), service medical records, and VA medical 
examination in December 1993.  

Service medical records were found to reveal a diagnosis of 
essential hypertension in 1985 which was controlled with 
medication and CAD status post angioplasty in 1987.  Medical 
records from LAFB reflect that in May 1993, the veteran 
underwent a CABG times three with a left internal mammary 
artery to the left anterior descending (LAD) coronary artery, 
saphenous vein graft to the posterior descending artery (PDA) 
and the posterior lateral artery (PLA).  

On VA medical examination in December 1993, the veteran was 
noted to be unemployed, in no acute distress, and the point 
of maximum impulse was noted to be in the fifth space 
midclavicular line.  Heart rate and rhythm were regular.  
There were no murmurs.  Peripheral blood pressures were noted 
to be normal.  Then-current medications included Cardizem, 
Xanax, and aspirin.  The diagnoses included ASHD with three 
bypasses done in May 1993, and controlled hypertension.

A private medical report from Dr. N., dated in October 1994, 
reflects that in September 1994, the veteran reportedly 
dropped out of school and was dating, working with his 
brother, and working on improving his interpersonal 
relationships.  

It is not indicated what, if any, heart-related symptoms were 
experienced by the veteran at this time and it is not 
indicated that his service-connected heart disability had any 
connection to his dropping out of school. 

A medical record from LAFB, dated in October 1995, reflects 
that the veteran denied any cardiac problems until two month 
earlier, at which time he noted a decline in his ability to 
exercise and climb stairs.  He had also been previously able 
to walk two miles, three times a week, but during the last 
two months, he had been limited by shortness of breath and 
fatigue.  While the veteran described an incident of angina 
that resulted in this admission, there was no indication of 
any other angina episode within the previous year.  

A March 1996 lay statement from a previous employer reflects 
that the veteran was a licensed real estate associate with 
his firm from July 1992 until October 1993, and that he was 
constantly experiencing difficulty dealing with the stress 
involved in pursuing and closing real estate transactions.  
It was also his opinion that the veteran's bypass surgery in 
May 1993 did not help his work situation.


Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his heart disease from August 1, 
1994 to October 18, 1995 is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his heart disease (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating is well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).


The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board has reviewed the evidence with respect to this 
claim, and first notes that the veteran's ASHD, status post 
CABG times three, with hypertension, for the period from 
August 1, 1994 to October 18, 1995, is currently rated at 30 
percent under the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7005 for ASHD, in effect immediately prior to January 
12, 1998.  The rating criteria found in this Diagnostic Code 
prior to January 12, 1998 provided a 60 percent rating for 
ASHD with a history of acute coronary occlusion or thrombosis 
or substantiated repeated anginal attacks which precluded 
more that light manual labor, and a 100 percent rating for 
recent coronary occlusion or thrombosis or residual findings 
of congestive heart failure, angina on moderate exertion, or 
the inability to engage in more than sedentary employment.  

Based on the above criteria, the Board has reviewed the 
pertinent evidence of record for the period from August 1, 
1994 to October 18, 1995, and notes that it does not reveal a 
history of acute coronary occlusion or thrombosis or 
substantiated repeated anginal attacks which precluded more 
than light labor.  In fact, in a medical consultation record 
from LAFB dated in October 1995, the veteran specifically 
reports that he had not had any cardiac problems since his 
CABG in 1993.  At most, this record reflects the beginning of 
lesser symptoms two months earlier, and that the first post-
service anginal incident was apparently the one that led to 
this consultation.  Thus, the Board finds that the veteran's 
symptoms during the period from August 1, 1994 to October 18, 
1995 were not productive of the type of symptomatology 
required for a 60 percent rating under the version of 
Diagnostic Code 7005 in effect prior to January 12, 1998.  


Clearly, the veteran's symptoms during this period did not 
rise to the level of recent coronary occlusion or thrombosis 
or residual findings of congestive heart failure, angina on 
moderate exertion, or the inability to engage in more than 
sedentary employment, required for a 100 percent evaluation.  
Therefore, the Board finds that there is no basis for a 
"staged" rating for the period from August 1, 1994 to 
October 18, 1995 under the previous criteria of Diagnostic 
Code 7005.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017, 
7005 (prior to January 12, 1998); Fenderson v. West, supra.

The Board also does not find that the veteran is entitled to 
an increased evaluation for ASHD, status post CABG times 
three, with hypertension for the period from August 1, 1994 
to October 18, 1995 under 38 C.F.R. § 3.321(b)(1).  The Board 
cannot conclude that the disability picture as to this 
disability during this period was so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with his employment, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

While the record does reflect some complaints during this 
period of shortness of breath and fatigue, there were no 
frequent hospitalizations for this disability during this 
period.  In summary, the Board finds that the record does not 
indicate an exceptional or unusual disability picture between 
August 1, 1994 and October 18, 1995 so as to warrant an 
extraschedular rating, and that consequently, a higher rating 
on an extraschedular basis for this disability during this 
period is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.






II.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3,340, 3.341, 4.16(a). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).






Factual Background

In connection with the veteran's claim, the Board finds that 
some of the basic facts are not in dispute.  Service 
connection is in effect for ASHD, status post CABG times 
three, with hypertension, rated 60 percent, and 
cholecystectomy and donor site scar of the left saphenous 
vein, both rated as noncompensable.  Based on the effective 
dates assigned for the veteran's disability ratings, the 
veteran's combined rating of 60 percent has been in effect 
since October 18, 1995.

The basis for service connection allows for consideration of 
the veteran's ASHD, status post CABG times three, with 
hypertension, and donor site scar as one disability for an 
individual unemployability determination.  They have a common 
etiology thereby warranting consideration as a single 
disability under 38 C.F.R. § 4.16(a).  They combine to 60 
percent and the existence of a separate noncompensable rating 
for cholecystectomy does not change the basic threshold 
rating of 60 percent or more which meets the criteria for 
consideration of a total disability rating for compensation 
purposes or other combined rating criteria.

According to the veteran, he has three years of college and 
was last employed as a real estate salesperson in 1993.  

On VA medical examination in December 1993, the veteran was 
noted to be unemployed, and diagnoses included ASHD with 
three bypasses done in May 1993, and controlled hypertension.

The October 1994 private medical report from Dr. N. reflects 
that in September 1994, the veteran reportedly dropped out of 
school and was dating, working with his brother, and working 
on improving his interpersonal relationships.

As was also previously noted, an October 1995 medical record 
from LAFB reflects that the veteran denied any cardiac 
problems until two months earlier, at which time he noted a 
decline in his ability to exercise and climb stairs.  He had 
also been previously able to walk two miles, three times a 
week, but during the last two months, he had been limited by 
shortness of breath and fatigue.  While the veteran described 
an incident of angina that resulted in this admission, there 
was no indication of any other angina episode within the 
previous year.

A November 1995 limited echocardiogram from LAFB reflects 
that the veteran's left ventricle was normal in overall size 
but with mildly reduced systolic function and global 
hypokinesis.  Ejection fraction was calculated at 42 percent 
and visually estimated between 40 and 45 percent.  There was 
also a finding of mild aortic, mitral and tricuspid 
insufficiency.  

November and December 1995 medical records from LAFB indicate 
that in November 1995, the veteran reported an occasional 
episode of angina with stressful situations.  In February 
1996, the veteran complained of swelling of the left leg 
(vein harvest leg for the bypass) which had not been a 
problem in the past and stable anginal symptoms in a Class I 
pattern, and the continuation of the veteran's current 
management was recommended.

A March 1996 lay statement from the veteran's last employer 
reflects that the veteran was a licensed real estate 
associate with his firm from July 1992 until October 1993, 
and that he was constantly experiencing difficulty dealing 
with the stress involved in pursuing and closing real estate 
transactions.  It was also his opinion that the veteran's 
bypass surgery in May 1993 did not help his work situation.

At his personal hearing in March 1996, the veteran testified 
that part of the reason he stopped working as a real estate 
agent was due to concern that he would get angina during the 
process of showing homes, and that this was not in the best 
interests of the homeowner (transcript (T.) at p. 2).  

He later had additional discussions with his employer about 
his heart problems, and it was mutually agreed that his 
employer would return his license to the Texas Real Estate 
Commission (T. at p. 2).  The veteran further indicated that 
his ability to carry out his responsibilities as a real 
estate agent was affected by his numerous medical 
appointments (T. at p. 2).  He finally stopped working in 
real estate in late 1993 (T. at p. 2).  

The veteran had not been employed since late 1993 except for 
a brief period during which he participated in a VA 
vocational program that involved working with medical records 
at VA (T. at pp. 2-3).  Although the veteran did fulfill the 
initial part of the course that required 50 hours of work, he 
did not complete the part of the contract that required he 
work 25 hours a week for the remainder of the semester (T. at 
p. 3).  He had not engaged in any type of employment since 
the work-study program (T. at p. 3).  He was currently under 
treatment at LAFB and indicated that within the previous 
several months, he had been admitted to the hospital with 
severe pressure on his chest which lasted for three hours (T. 
at p. 3).  He remained in the hospital for over a week (T. at 
p. 3).  This incident occurred around October 1995 and caused 
him to miss two weeks from his work-study program (T. at p. 
4).  

Since the episode in October 1995, the veteran had been 
seeing his cardiologist (T. at p. 4).  Within the previous 
month, an echocardiogram had reportedly shown some signs of 
further heart damage that did not exist when the bypass 
surgery was done (T. at p. 4).  The veteran had been 
instructed not to lift more weight than he was comfortable 
lifting (T. at p. 4).  At this time, the veteran reported 
that he found carrying groceries into the house to be 
uncomfortable (T. at p. 4).  The veteran also reported that 
he had moved into a downstairs apartment to avoid steps (T. 
at p. 5).  Since October 1995, he had been carrying 
Nitrostat, and had been told by his physicians to stop any 
exercise should he experience angina (T. at p. 5).  

VA medical examination in June 1996 revealed the veteran 
reported that following his surgery in 1993, he developed a 
sensation of heaviness in his chest in the latter part of 
1995 for which he was admitted into the coronary care unit at 
LAFB and an exercise stress study was interpreted to reveal 
positive findings.  

He currently experienced chest pains on exertion.  The 
veteran also reported taking sublingual nitroglycerin tablets 
an average of 5 or 6 times a month.  A June 1996 
echocardiogram was interpreted to reveal abnormal findings, 
and the overall diagnoses included angina syndrome.

A June 1996 mental disorders examination revealed a diagnosis 
of an anxiety disorder.

VA medical examination in April 1998 shows the veteran 
reported that he was a linguist in the service.  Results of 
an echocardiogram were interpreted to be unchanged from the 
previous study in June 1996, and the diagnoses included Class 
II angina.

In a letter dated in May 1998, the veteran maintained that he 
was unable to continue as a real estate agent due to his 
angina and other symptoms of heart disease brought about by 
the stress involved in the position.  He further indicated 
that he had not participated in vocational rehabilitation 
with VA since May 1997 because of stress-induced angina and 
because of the inability to concentrate on his studies due to 
his medications.  The veteran stated that he was a linguist 
in the service and had never been a cryptographer.  He ceased 
being a linguist on doctor's orders due to stress, and then 
became a dormitory manager.


Analysis

As a preliminary matter, the Board that the veteran's claim 
for a total disability rating compensation purposes on the 
basis of individual unemployability is, in essence, a claim 
for increased rating which, in general, is well grounded.  
Procelle v. Derwinski, supra.  The Board is satisfied that 
all relevant facts have been properly developed and that 
there is no further duty to assist with respect to the claim.  


The claim for a total disability rating for compensation 
purposes on the basis of individual unemployability, in 
general, is not inextricably intertwined with an increased 
rating claim as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The Board has reviewed the evidence of record, and again 
notes that with his 60 percent rating for ASHD and his donor 
site scar, the veteran has met the threshold requirements 
under 38 C.F.R. § 4.16(a).  Thus, the remaining issue is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

The adverse effects of advancing age and nonservice-connected 
conditions may not be used to support the claim.  In 
addition, the veteran has some nonservice-connected 
disabilities which would also have an impact on employment 
possibilities.  

On the other hand, it is clear from the medical evidence of 
record that the veteran's service-connected disabilities, 
particularly his ASHD and angina syndrome, severely restrict 
his ability to participate in gainful employment for which he 
might otherwise be qualified.  Although the veteran made an 
effort to retrain for other non-manual labor positions 
through VA in 1995 and again in 1997, he has been unable to 
complete either program.  In addition, more recent medical 
records evidence a worsening in the symptoms with more 
frequent anginal episodes and the frequent use of 
nitroglycerin tablets.  Moreover, while the Board notes that 
the veteran has also been diagnosed with a nonservice-
connected anxiety disorder, even without such an additional 
nonservice-connected diagnosis, the combination of ASHD, 
status post CABG times three, with hypertension and angina 
syndrome would severely limit his employability.  

Therefore, giving the veteran the benefit of the doubt under 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected disabilities, having a combined rating of 
60 percent, are of sufficient severity to preclude gainful 
employment, even if there were no nonservice-connected 
conditions.  Accordingly, a total disability rating for 
compensation purposes on the basis of individual 
unemployability is supported by the evidentiary record.


III.  Entitlement to an evaluation in 
excess of 60 percent for ASHD, status 
post CABG times three, with hypertension, 
on and after January 12, 1998.

Criteria

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision the Board granted entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  

The above determination in essence has rendered moot the 
remaining issue of entitlement to an evaluation in excess of 
60 percent, or to a 100 percent evaluation for the 
appellant's heart disease effective on and after January 12, 
1998.  However, as noted previously in this decision, the 
Board must provide reasons and bases to support this 
disposition.

In essence, with the grant of a total schedular disability 
rating for compensation purposes on the basis of individual 
unemployability, there no longer exists any case or 
controversy as to the disability rating.  The 100 rating for 
heart disease is viewed as an intertwined issue since both 
bases of entitlement could produce a 100 percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria. Having resolved the veteran's claim on a 
schedular basis and thereby having granted the maximum 
benefit, there is no longer a question or controversy 
regarding the level of disability at any time applicable to 
the period under review.  No greater benefit could be 
provided.  Nor are any exceptions to the mootness doctrine 
present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.


ORDER

Entitlement to an increased rating for ASHD, status post CABG 
times three, with hypertension, for the period from August 1, 
1994 to October 18, 1995, is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability is granted, subject to 
the regulations governing the payment of monetary awards.

The appeal for entitlement to an evaluation in excess of 60 
percent for ASHD, status post CABG times three, with 
hypertension, on and after January 12, 1998 is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in May 1998, the RO adjudicated 
entitlement to a rating in excess of 60 percent for ASHD, 
status post CABG times three, with hypertension, for the 
period from October 19, 1995 to January 11, 1998, solely 
under the new criteria applicable to this service-connected 
disability in effect subsequent to January 12, 1998.  
38 C.F.R. § 4.104.  As was alluded to earlier, the Board 
would point out that in the case of Rhodan v. West, supra, 
the Court held that 38 U.S.C.A. § 5110(g) (West 1991) 
prohibited the retroactive application of the revised 
criteria for rating mental disorders to award or increase a 
disability rating prior to the effective date of "the Act or 
administrative issue."  Accordingly, the Court held that 
"for any date prior to November 7, 1996, the Board could not 
apply the revised mental disorder rating schedule to a 
claim."  12 Vet. App. at 57.  Consequently, pursuant to 
Rhodan, it is likely that the effective date of an increased 
rating under the revised criteria for cardiovascular 
disorders could not be awarded prior to January 12, 1998, the 
effective date of the change in the rating criteria.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should obtain any additional 
pertinent medical records from all 
medical care providers who treated the 
veteran during the period from October 
19, 1995 to January 11, 1998.  If there 
are such records, after obtaining any 
necessary authorization or medical 
releases, the RO should obtain said 
records and associate them with the 
claims folder.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for a 
rating in excess of 60 percent for ASHD, 
status post CABG times three, with 
hypertension, for the period from October 
19, 1995 to January 11, 1998, based on 
all applicable rating criteria in effect 
prior to January 12, 1998.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and give the applicable period of time 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted as to this issue.  The appellant 
need take no action until otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

